Citation Nr: 1221714	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  06-14 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for congestive heart failure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel





INTRODUCTION

The Veteran had active military service from November 1976 to February 1994.  The Veteran's DD Form 214 also shows prior active service for 2 years and 9 months and prior inactive service for 1 year and 8 months.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In May 2007, the Veteran withdrew his request for a Videoconference hearing.  See 38 C.F.R. § 20.704(e) (2011). 

In June 2010, the Board denied entitlement to service connection for hypertension and congestive heart failure.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2011 Memorandum Decision, the Court vacated the Board's June 2010 decision with respect to both issues, and remanded the claims for additional development pursuant to the directives of the December 2011 Memorandum Decision.   

Review of the Veteran's electronic claims folder in the Virtual VA paperless claims processing system was not productive of any evidence relevant to the claims on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for hypertension (HTN) and congestive heart failure (CHF).  As set out in the introduction, both claims were denied by the Board in June 2010 but that decision was vacated by the Court in December 2011.  The Memorandum Decision that addressed the Board's June 2010 decision faulted the Board for its lack of specific analysis of the criteria set forth in McLendon regarding whether VA's duty to assist the Veteran required obtainment of a VA medical examination and opinion to determine the nature and etiology of the claimed disabilities.  

In McLendon, the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103(A)(d)(2).  The Court characterized the third requirement of "an indication" that a disability "may be" associated with service as a "low threshold."  McLendon, 20 Vet. App. at 83.   

Here, the Court found that the Board erred in its implied finding that there was no evidence establishing that an event, injury, or disease occurred in service or establishing that hypertension manifested during the applicable 1 year presumptive period following discharge.  Specifically, the Court stated that the Veteran's 1992 and 1994 blood pressure readings of 139/87 and 135/80 are regarded as being in the "prehypertension" range according to Dorland's Illustrated Medical Dictionary 1510 (32d ed. 2012), which is defined as systolic pressure of 120 to 139 or a diastolic pressure of 80 to 90.  Id. at 896.  The Court acknowledged that while such readings were not necessarily indicating an in-service disease, they certainly amounted to an "event noted in service" for purposes of continuity of symptomatology analysis and as an event in service for purposes of McLendon.  The Court also found that the Veteran's May 2006 statement indicating that he was treated and medicated for hypertension within 1 year of separation from active duty was evidence that symptoms continued in the immediate aftermath of service and was competent lay evidence of a diagnosis.  The Court stated that the Board's analysis that discounted a diagnosis of hypertension within 1 year of the Veteran's discharge because it was not in conformance with Diagnostic Code 7101 was flawed because blood pressure readings and procedures specified in Diagnostic Code 7101 are for purposes of rating, not diagnosing, hypertension.  The Court stated that the criteria outlined in Diagnostic Code 7101, which are to be applied to readings taken 2 or more times on 3 successive days, may not be applied to single readings found in other medical records.  The Court also found the Board's notation of multiple treatment notes showing a family history of hypertension, and its consequent observation that it appeared that the Veteran's hypertension may stem from family history, constituted an inappropriate medical opinion by the Board.  

Regarding presumptive service connection under 38 C.F.R. § 3.307(a)(3), the Court acknowledged that while manifestation of hypertension must rise to a ratable level of 10 percent disability under Diagnostic Code 7101 to invoke the presumption, it found that the foregoing evidence nevertheless constitutes evidence "establishing certain diseases manifesting during an applicable presumptive period."  In addition, the Court stated that the foregoing evidence is favorable evidence to the Veteran's attempt to establish that a disease diagnosed after service was incurred in service.  See McLendon, supra; 38 C.F.R. § 3.303(d).

Ultimately, the Court found that the elevated blood pressure readings in service, taken together with evidence of a diagnosis of hypertension shortly after service satisfied the low threshold of indicating that there may be a link or association between service and his current hypertension.  See McLendon, 20 Vet. App. at 83 (credible evidence of continuity of symptomatology can satisfy third requirement).  

Regarding service connection for congestive heart failure, the Court found that because evidence of record suggests that the Veteran's hypertension, at least in part, contributed to his cardiomypoathy, the claim is inextricably intertwined with the claim for benefits for hypertension.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001) (explaining that where facts of two claims are "intimately connected" interests of judicial economy and avoidance of piecemeal litigation counsel that they should be adjudicated together); Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  

In addition, April 2012 correspondence received from the Veteran's representative, asserted that the Veteran was diagnosed with heart disease on February 16, 1994, twelve days prior to separation.  Inspection of the service treatment records revealed a February 1994 echocardiogram (EKG) with normal sinus rhythm, regular sinus rhythm in V1 and V2, and abnormal findings of left atrial enlargement and left ventricular hypertrophy (LVH).  A handwritten note indicated that "LVH is fine."  A February 1994 chest x-ray showed no active disease.

In light of the Court's decision and the representative's new assertion that heart disease was shown during service, the Board finds that these issues must be remanded for the purpose of affording the Veteran a VA examination to determine the nature and etiology of his diagnosed hypertension and congestive heart failure.  

It is also noted that the Veteran's first period of active service, which his DD Form 214 indicates was for 2 years and 9 months, has not been verified.  The record contains conflicting dates as to when the Veteran first entered active duty.  Limited personnel records submitted by the Veteran show that he completed MDB1 testing on September 21, 1972.  Other evidence of record shows that active service may have commenced on June 9, 1972, September 19, 1972, or August 22, 1974.  October 1975 and August 1976 applications for VA Predischarge Education Program show that the Veteran was located at the American Preparatory Institute in Killeen, Texas and his unit of assignment was A/15th Medical Battalion, 1st Cavalry Division.  In a January 2005 statement, the Veteran reported active service from 1972 to 1974 with assignment to Company A, 3rd Medical Battalion, 82 Airborne, at Fort Bragg, North Carolina.

In addition, with the exception of limited personnel records submitted by the Veteran, it does not appear that service personnel records for any period of active service have been requested or associated with the claims folder.  Similarly, the record does not contain any service treatment records dating prior to September 1980.  Although a February 1994 retirement examination contained notation that the Veteran's medical records dating from 1974 to 1981 were lost, with the exception of dental records dated prior to 1980, it is unclear whether any efforts have been made to locate and/or obtain service treatment records dating prior to September 1980.  On remand, all periods of active and reserve service should be verified and complete service treatment and personnel records from both periods of active service should be requested and associated with the claims file.  

The record also indicates that in July 1997, the Veteran indicated that he was in receipt of benefits from the Social Security Administration (SSA).  It does not appear that records pertaining to the Veteran have been requested from the SSA and this should be accomplished on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992) (concluding VA has a duty to obtain SSA records when it has actual notice that the veteran was receiving SSA benefits); See also Collier v. Derwinski, 1 Vet. App. 413 (1991); Brown v. Derwinski, 2 Vet. App. 444 (1992).

In addition, recent information from the Veteran indicates that he received VA treatment for the claimed conditions at the Fayetteville VAMC and at the Wilmington Outpatient Clinic since December 2004.  He reported additional treatment while in the custody of the North Carolina Department of Corrections from June 2007 to July 2008.  The record does not contain any VA treatment records dating from June 2005 to February 2006, from April 2006 to June 2008, and since January 2011.  Regarding treatment records from the North Carolina Department of Corrections, such records were requested in February 2011 and a March 2011 response stated that there was no inmate with the Veteran's date of birth.  Nevertheless, VA/SSA prisoner matches do show that the Veteran was incarcerated at the Neuse Correctional Institution for up to 2 years beginning in June 2007.  A July 14, 2008 VA treatment note shows that the Veteran was recently released from prison at that time.  Accordingly, relevant treatment records should be requested from that facility dating from June 2007 to July 14, 2008.


Unrelated to the claims on appeal, the claims folder contains the Veteran's teeth which he submitted in relation to a claim for dental benefits.  The record also contains multiple subsequent requests that his teeth be returned to him.  On remand, the baggie containing the Veteran's teeth should be removed from the claims folder and returned to him.

Accordingly, the case is REMANDED for the following action:

1.  Remove the plastic baggie containing the Veteran's teeth from the claims folder and return them to him.

2.  Verify any period(s) of active duty and reserve service, if indicated, dating prior to November 1976.  

3.  Request the Veteran's Official Military Personnel File for all periods of active and reserve service if indicated and request the Veteran's service treatment records dating prior to September 1980 in accordance with the procedures outlined and potential locations specified in M21-MR, III.iii.2.B.13.  Appropriate efforts must be made to obtain all available service treatment and personnel records. All attempts to procure such records should be documented in the file. 

4.  Obtain and associate with the claims file the decision of the Social Security Administration (SSA) to award or deny benefits to the Veteran and the records upon which SSA based its decision.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.

5.  After securing the necessary release, request any medical treatment records from the Neuse Correctional Institution located in Goldsboro, North Carolina that pertain to the Veteran and any medical treatment received during his past incarceration at that facility dating from June 14, 2007 to approximately July 14, 2008. 

In addition, obtain any VA treatment records pertaining to the Veteran from the Fayetteville VA Medical Center and the Wilmington VA Outpatient Clinic dating from June 2005 to February 2006, from April 2006 to June 2008 and since January 2011.

If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

6.  Thereafter, appellant should be scheduled for an appropriate VA examination to determine the etiology and date of onset of his current hypertension and any heart condition diagnosed upon examination, to include congestive heart failure.  The claims file must be made available to and pertinent documents therein reviewed by the examiner in conjunction with the examination.  The examination report should reflect that such review was made.  All pertinent symptomatology and findings should be reported in detail and a detailed history should be obtained from the Veteran.  Any indicated diagnostic tests and studies should be accomplished.  If a heart condition is diagnosed, to include congestive heart failure, and there are more likely causes of such condition based on the review of the record, those causes should be set out.  

Based on examination of the Veteran, consideration of his statements pertaining to the history and onset of the claimed disabilities, and review of the record, the examiner should provide an opinion as to the following:  

a.) Is it at least as likely as not (50 percent probability or higher) that cardiovascular-renal disease (includes combination involvement of the type of arteriosclerosis, nephritis, and organic heart disease), including hypertension, had its onset in service or within 1 year of his February 1995 separation from active service, or is it otherwise causally related to service?  The examiner should address and discuss any elevated blood pressure readings noted during service and as set out in the April 2012 Written Brief Presentation, any elevated blood pressure readings and diagnosis of hypertension within 1 year of the Veteran's February 1994 separation from service.  

b.) Is it at least as likely as not (50 percent probability or higher) that any heart condition diagnosed on examination, to include congestive heart failure, had its onset in service, or is otherwise causally related to any event or injury during service?  The examiner should address and discuss in-service EKG findings in January 1989 of "early R wave progression" and "probably normal ECG," February 1994 EKG findings of left atrial enlargement and left ventricular hypertrophy with handwritten notation that "LVH is fine," and May 1994 post-service EKG findings of a "borderline" ECG with notation of "early repolarization and LVH by voltage within normal limits for age."  The examiner should also address and discuss notations in the February 2004 discharge summary, a February 2004 history any physical, and a January 2005 cardiology consultation that Veteran's CHF is due to alcoholism and/or pulmonary hypertension or uncontrolled hypertension.  

c.) If it is less likely than not that any heart condition diagnosed upon examination, to include congestive heart failure, had its onset during service or is otherwise causally related to any event or injury during service, the examiner should opine whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that any heart condition diagnosed upon examination, to include congestive heart failure, (a) was caused, or (b) is aggravated by a service-connected disability?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The term "aggravation" for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale must be provided for all opinions expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.

7.  Thereafter, please review the claims folders to ensure that the foregoing requested development has been completed.  In particular, review the examination report(s) to ensure that they are responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

8.  The claims should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


